Citation Nr: 0618259	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  96-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran had honorable active service from November 1990 
to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

This case, in appellate status since January 1996, has been 
remanded by the Board twice, most recently in June 2003 for 
further development.  In December 2005, VA continued the 
denial of service connection.  The case has since returned to 
the Board.


FINDINGS OF FACT

1.  There is no entry physical examination for the veteran's 
period of active duty during the Persian Gulf War in November 
1990.  

2.  The evidence clearly and unmistakably shows that the 
veteran's cardiovascular disease, including hypertension, 
pre-existed this period of service and did not permanently 
increase in severity therein.  


CONCLUSION OF LAW

Cardiovascular disease, including hypertensive vascular 
disease, clearly and unmistakably pre-existed the veteran's 
period of service and clearly and unmistakably was not 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

Following the Board's June 2003 remand, the veteran was 
provided with the notice required by the VCAA by letter dated 
October 2003.  The originating agency informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, and the assistance that VA would provide to 
obtain evidence on his behalf.  The letter did not request 
that the veteran provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's October 2003 letter informed 
the veteran that additional information or evidence was 
needed to support his claim.  The letter specifically noted 
the elements necessary to establish service connection, 
requested that he submit such evidence or provide VA with the 
information necessary for VA to obtain private medical 
records and other relevant evidence on his behalf, and 
essentially made the veteran aware that he should submit any 
evidence he had that pertained to his claim.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, private and VA medical 
records, and Social Security Administration records, which 
will be addressed as pertinent.  The Board notes that the 
veteran's Social Security medical records, obtained by VA 
pursuant to the June 2003 remand, note the veteran's history 
of hypertension, but do not address the etiology of the 
veteran's hypertension or cardiovascular disease.  
Furthermore, following the Board's June 2003 remand, VA 
requested records from private doctors identified by the 
veteran, but received no response.  VA notified the veteran 
of this in January 2004 and again in April 2005, but nothing 
further was received from the veteran.  Neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency, 
following the provision of the required notice in October 
2003, and the completion of all indicated development of the 
record, readjudicated the veteran's claim in January 2004 and 
issued a supplemental statement of the case (SSOC).   Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and in light of the ultimate denial of 
the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304 (2005).  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  A veteran is presumed to be in sound health upon 
entry into service unless medical evidence indicates 
otherwise.  38 U.S.C.A. § 1111.  Service connection will be 
presumed for certain chronic diseases, including 
cardiovascular disease, if manifest to a compensable degree 
within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Every veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.306(a) (2005).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993). 

The veteran contends that he is entitled to service 
connection for cardiovascular disease, based on aggravation, 
during active duty service, of his pre-existing hypertension.  

Reserve medical records from prior to activation for 
Operation Desert Storm include a June 1981 quadrennial 
examination and a January 1983 promotion examination which 
revealed the veteran to be in good health with no significant 
findings.  The report from a February 1987 periodic 
examination revealed the veteran to have a medical history of 
hypertension for the past two years, with medication 
treatment including Capoten and Diuril.  The blood pressure 
reading from this examination was 120/80 and the assessment 
was arterial hypertension, presently controlled with 
medication.  In February 1990, a medical screening for 
cardiovascular risk revealed the electrocardiogram within 
normal limits and blood pressure of 126/78.  His risk index 
was less than 7.5 percent and he was cleared for the Army's 
physical fitness training and testing program.  A private 
medical record in August 1990 showed a reading of 130/90.   

Service medical records reveal that the veteran was seen in 
November 1990 for joint complaints and the arterial 
hypertension was noted.  His blood pressure reading was 
140/90, and heart was regular rate, with no gallops.

In February 1991 while on active duty, the veteran was 
hospitalized for complaints of tightness in the chest, with 
difficulty breathing.  A history of hypertension was noted.  
The heart presented with regular rate and rhythm with a sinus 
tachycardia.  He was assessed with atypical chest pain with 
no evidence of cardiac dysfunction.  Another February 1991 
treatment report cited a 15 year history of hypertension  
treated by Sectral and history of sinus bradycardia.  He had 
come for treatment because of severe headache the previous 
night, with blood pressure at that time of 180/114 and blood 
pressure of 170/108.  The impression rendered included 
chronic hypertension, sinus bradycardia. 

The report from his separation examination of March 1991 
diagnosed high blood pressure since 15 years ago, actually on 
treatment.  

The report from a July 1992 periodic examination included a 
history of hypertension.  A report from repeat cardiovascular 
risk screenings in May 1992 and in August 1992 again found 
his risk index to be less than 7.5 percent and observed that 
he should be cleared for the Army's physical fitness test, 
although his risk index rose from 2.18 percent in May 1992 to 
6.09 percent in August 1992.

In August 1994, in conjunction with a Persian Gulf follow up 
examination, the veteran underwent an electrocardiogram 
(EKG), which diagnosed marked sinus bradycardia, and inferior 
infarct, age undetermined.  This was an abnormal EKG.  

In January 1995, the veteran underwent a VA examination for 
cardiovascular disorders.  The long term history of 
hypertension for 15 years was reported, as was the episode of 
chest pain, with elevated blood pressure treated during 
active service.  Subjective complaints included retrosternal 
chest pain about twice a week without irradiation and 
associated with shortness of breath and dizziness lasting 
three minutes.  The findings from the August 1994 EKG were 
recited.  The diagnosis rendered included hypertensive 
cardiovascular heart disease and arteriosclerotic heart 
disease; inferior wall myocardial infarction and 
hypercholesterolemia and hypertriglyceridemia.  

The veteran testified at a hearing held before the RO in 
August 1996 that he had hypertension prior to his period of 
active duty , but that he began to develop chest pains while 
serving in a combat zone and that he required emergency 
treatment for these complaints and for elevated blood 
pressure.  He testified that it was later learned that he had 
suffered an infarction, but that was not discovered until he 
had returned from active duty.  

A November 2002 VA examination diagnosed hypertensive 
atherosclerotic heart disease with "old" myocardial 
infarction of the inferior wall, left ventricular 
hypertrophy, normal left ventricular function.  An EKG 
indicates sinus bradycardia, but is otherwise normal.  The 
examination report does not estimate when the myocardial 
infarction occurred or associate the veteran's cardiovascular 
disease with active duty service.

Finally, a December 2003 VA examination, conducted pursuant 
to the Board's June 2003 remand, expressly finds that the 
veteran's cardiovascular disease is not related to service.  
The examiner diagnoses arterial hypertension, but finds that 
the etiology of the veteran's cardiovascular disease unknown 
and concludes that any worsening of the disease is due to its 
natural progression.  The examiner opines that injury to the 
body from hypertension is a process that takes years to 
occur, and that stressful situations "lasting short terms, 
days, even weeks, do not significantly worsen or aggravate 
the process."  The examiner concludes that the veteran's 
"short stay in active service was not a sufficient time to 
alter the usual progress of hypertension." 

The veteran concedes that his hypertension preceded service 
and the record reflects that he was taking medication for 
this disability prior to his period of active duty.  However, 
there is no physical examination report at entry into this 
period of service and it was therefore not noted on entry.  
For purposes of this discussion, the veteran is entitled to 
the presumption of soundness at service entry.  

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).  

The fact that the veteran was diagnosed with hypertension and 
was taking medication for this disease prior to his period of 
active duty clearly and unmistakably shows that this disease 
pre-existed service.  This matter is not disputed by the 
veteran.  However, the veteran argues that his hypertensive 
cardiovascular disease increased in severity during his 
period of active duty.  

As was pointed out in the April 2000 Board decision/remand, 
"the service medical records from February 1991, reflect an 
inservice episode of treatment for highly elevated blood 
pressure, well above the readings recorded prior to active 
service, plus complaints of chest tightness, which suggests a 
possible worsening of the preexisting hypertension, with 
possible cardiac pathology.  Subsequent post service findings 
reveal evidence of chronic cardiovascular pathology including 
hypertensive cardiovascular heart disease and 
arteriosclerotic heart disease; inferior wall myocardial 
infarction and hypercholesterolemia and hypertriglyceridemia, 
diagnosed in the January 1995 VA cardiovascular 
examination."  However, it was not clear whether this 
represented an increase in pathology.  The case was remanded 
for an examination and opinion and this was accomplished in 
December 2003.  The examiner observed that the veteran's 
hypertension was being treated by medication from about 1978.  
Due to the nature of the disease, it was concluded that the 
disease did not alter its usual progress during the veteran's 
relatively short stay in the military.  It was added that 
short periods of stress lasting days or weeks do not 
significantly aggravate the disease.  This is the only 
competent evidence commenting on the significance of the 
clinical findings during the veteran's period of active duty.  
This unrebutted opinion clearly reflects that the disease 
process was not aggravated during active duty.  

Accordingly, the presumption of soundness is rebutted and the 
Board finds that the pre-existing cardiovascular disease, 
with hypertension was not aggravated during the veteran's 
period of service.


ORDER

Entitlement to service connection for cardiovascular disease, 
including hypertensive vascular disease, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


